DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 13-19, in the reply filed on 06/03/2022 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 14, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee et al. (US 2021/0104433) in view of Lee et al. (US 2019/0027582).
In reference to claim 13, Mukherjee et al. (US 2021/0104433), hereafter “Mukherjee,” discloses a microelectronic device, comprising: a conductive structure, 412 in Figure 4, recessed within a base structure, the conductive structure comprising titanium nitride and silicon, paragraph 42, the conductive structure comprising less than about five atomic percent of the silicon throughout at least a portion of the titanium nitride; and paragraph 81 and Figure 9.

Mukherjee does not disclose a dielectric liner between the conductive structure and the base structure.
Lee et al. (US 2019/0027582), hereafter “Lee,” discloses a microelectronic device including a conductive structure, 130 in Figure 1B, comprising titanium nitride and silicon recessed within a base structure where a dielectric liner 120 is between the conductive structure and the base structure, paragraphs 27 and 30. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for a dielectric liner to be between the conductive structure and the base structure. One would have been motivated to do so in order to form the conductive structure as a gate electrode, paragraph 30 of Lee and paragraph 93 of Mukherjee.
In reference to claim 14, Mukherjee discloses wherein the conductive structure comprises no greater than about four atomic percent silicon throughout at least the portion of the titanium nitride, paragraph 81 and Figure 9.
In reference to claims 17 and 18, Mukherjee discloses the conductive structure is substantially free of one or more of tungsten (W), ruthenium (Ru), copper (Cu), tantalum (Ta), cobalt (Co), or molybdenum (Mo), and wherein the conductive structure is substantially free of the tungsten (W), implicit in these elements not being present in the respective TiSiN deposition precursors and the conductive structure being TiSiN, paragraphs 63-66.
In reference to claim 19, Mukherjee does not disclose fin structures comprising semiconductor material, the conductive structure disposed over and between the fin structures.
Lee teaches fin structures, AC in Figure 1B, comprising semiconductor material, the conductive structure 130 disposed over and between the fin structures, paragraphs 23 and 26. It would have been obvious to one or ordinary skill in the art before the effective filing date of the invention to include fin structures comprising semiconductor material, the conductive structure disposed over and between the fin structures. One would have been motivated to do so in order to for a fin field effect transistor (finFET), paragraph 26.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee et al. (US 2021/0104433) in view of Lee et al. (US 2019/0027582) as applied to claim 13 above and further in view of ‘Development of TiSiN CVD process using TiCl4/SiH4/NH3 chemistry for ULSI anti-oxidation barrier applications’ by Jun et al. and ‘Ternary and quarternary TiSiN and TiSiCN nanocomposite coatings obtained by Chemical Vapor Deposition’ by Endler et al.
In reference to claims 15 and 16, Mukherjee is silent regarding the conductive structure comprising less than about 0.05 atomic percent halogen species or less than about 0.05 atomic percent chlorine species.
Jun et al. teach in ‘Development of TiSiN CVD process using TiCl4/SiH4/NH3 chemistry for ULSI anti-oxidation barrier applications’ reducing the level of halogen/chlorine in a TiSiN film to reduce oxygen diffusion paths, middle of page 553.
Endler et al. teach in ‘Ternary and quarternary TiSiN and TiSiCN nanocomposite coatings obtained by Chemical Vapor Deposition’ a structure comprising titanium nitride and silicon and comprising less than about 0.05 atomic percent halogen species and less than about 0.05 atomic percent chlorine species, Table 1 on page 136.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the conductive structure to comprise less than about 0.05 atomic percent halogen species or less than about 0.05 atomic percent chlorine species. One would have been motivated to do so in order to prevent oxygen diffusion within the layer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R. JUNGE whose telephone number is (571)270-5717. The examiner can normally be reached M-F 8:00-4:30 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN R JUNGE/            Primary Examiner, Art Unit 2897